DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on September 16, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Liao (US 2020/0192061).
	As to claim 1, Liao teaches an optical imaging lens (Liao Fig. 1A), sequentially comprising a first lens element, an aperture, second lens element, third lens element, fourth lens element, fifth lens element from an object to image side along an optical axis (Liao Fig. 1A - 11, ST, 12, 13, 14, 15), wherein each of the first to the fifth lens elements comprises an object side surface facing the object side and allowing imaging rays to pass through and an image side surface facing the image side and allowing the imaging rays to pass through (Liao Fig. 1A - 11, 12, 13, 14, 15), the first lens element has negative refractive power (Liao Fig. 1 - 11; Table 1 - f1 < 0), a periphery region of the object side surface of the third lens element is concave (Liao Fig. 1A - 13a; para. [0066]), and a periphery region of the image side surface of the third lens element is concave (Liao Fig. 1A - 13b; para. [0066]), lens elements having refractive powers in the optical imaging lens are only the first lens element to the fifth lens element (Liao Fig. 1A), and the optical imaging lens satisfies: (T2+T4)/(T1+G12) ≥ 2.900 (Liao Table 1 - T1 = 0.224, T2 = 0.770, T4 = 1.290; G12 = 0.434+0.010).
	As to claim 2, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liao further teaches satisfying (T4+T5)/T1 ≥ 4.900 (Liao Table 1 - T1 = 0.224; T4 = 1.290; T5 = 0.500).
	
claim 3, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liao further teaches satisfying BFL/(T3+G34) ≥ 1.700 (Liao Table 1 - T3 = 0.300; G34 = 0.151; Table 1 - BFL = TTL-∑d(11a to 15a) ≈ 5.01 - 3.991 ≈ 1.02).
	As to claim 4, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liao further teaches satisfying ALT/(T1+G23+T3) ≥ 3.500 (Liao Table 1 - T1 = 0.224, T2 = 0.770; T3 = 0.300; T4 = 1.290; T5 = 0.500; G23 = 0.087).
	As to claim 5, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liao further teaches satisfying EFL/(T2+G45) ≤ 3.500 (Liao Table 1 - EFL = 2.1; T2 = 0.770; G45 = 0.225).
	As to claim 6, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liao further teaches satisfying (BFL+AAG)/(T4+G45) ≤ 2.100 (Liao Table 1 - BFL ≈ 1.02; G12 = 0.434+0.01; G23 = 0.087; G34 = 0.151; G45 = 0.225; T4 = 1.29).
	 As to claim 7, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Liao further teaches satisfying TL/BFL ≤ 4.100 (Liao Table 1 - TL ≈ 3.991; BFL ≈ 1.02).
	As to claim 8, Liao teaches an optical imaging lens (Liao Fig. 1A), sequentially comprising a first lens element, an aperture, second lens element, third lens element, fourth lens element, fifth lens element from an object to image side along an optical axis (Liao Fig. 1A - 11, ST, 12, 13, 14, 15), wherein each of the first to the fifth lens elements comprises an object side surface facing the object side and allowing imaging rays to 
	 As to claim 10, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Liao further teaches satisfying TTL/(T1+G12+T2) ≤ 4.400 (Liao Table 1 - TTL = 5.01; T1 = 0.224; G12 = 0.434+0.010; T2 = 0.770).
	As to claim 11, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Liao further teaches satisfying (T3+AAG)/T5 ≤ 2.500 (Liao Table 1 - T3 = 0.300; T5 = 0.500; AAG ≈ 0.907).
	As to claim 12, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Liao further teaches satisfying (T3+T4)/T1 ≥ 4.000 (Liao Table 1 - T1 = 0.224; T3 = 0.300; T4 = 1.290).
	As to claim 13, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Liao further teaches satisfying ALT/(G34+T5) ≥ 3.200 (Liao Table 1 - ALT ≈ 3.084; G34 = 0.151; T5 = 0.500).
claim 14, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Liao further teaches satisfying EFL/(G12+T4) ≤ 2.600 (Liao Table 1 - EFL = 2.1; G12 = 0.434+0.010; T4 = 1.290).
	As to claim 15, Liao teaches an optical imaging lens (Liao Fig. 1A), sequentially comprising a first lens element, an aperture, second lens element, third lens element, fourth lens element, fifth lens element from an object to image side along an optical axis (Liao Fig. 1A - 11, ST, 12, 13, 14, 15), wherein each of the first to the fifth lens elements comprises an object side surface facing the object side and allowing imaging rays to pass through and an image side surface facing the image side and allowing the imaging rays to pass through (Liao Fig. 1A - 11, 12, 13, 14, 15), a periphery region of the object side surface of the third lens element is concave (Liao Fig. 1A - 13a; para. [0066]), and a periphery region of the image side surface of the third lens element is concave (Liao Fig. 1A - 13b; para. [0066]), lens elements having refractive powers in the optical imaging lens are only the first lens element to the fifth lens element (Liao Fig. 1A), and the optical imaging lens satisfies: (T2+T4)/(T1+G12) ≥ 2.900 (Liao Table 1 - T1 = 0.224, T2 = 0.770, T4 = 1.290; G12 = 0.434+0.010); V2+V3+V4+V5 ≤ 170.00 (Liao Table 1 - V2 = 56.1; V3 = 21.5; V4 = 56.1; V5 = 23.5).
	As to claim 16, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Liao further teaches satisfying HFOV/Fno ≥ 19.000o (Liao Table 1 - HFOV = 61.65; Fno = 2.2).
	As to claim 17, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Liao further teaches satisfying AAG/(G12 + G23) ≤ 3.200 (Liao Table 1 - AAG ≈ 0.907; G12 = 0.434+0.010; G23 = 0.087).
claim 18, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Liao further teaches satisfying T2/(T3+G45) ≥ 1.300 (Liao Table 1 - T2 = 0.770; T3 = 0.300; G45 = 0.225).
	As to claim 19, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Liao further teaches satisfying (G23+ALT)/T4 ≤ 3.200 (Liao Table 1 - G23 = 0.087; ALT ≈ 3.084; T4 = 1.290).
	As to claim 20, Liao teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Liao further teaches satisfying (T3+T4)/AAG ≥ 1.700 (Liao Table 1 - T3 = 0.300; T4 = 1.290; AAG ≈ 0.907).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 9, although the prior art teaches an optical imaging lens as detailed above with respect to claim 8, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 9, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including satisfying the structure and numerical conditions of claim 8 in combination with the structural and numerical conditions of claim 9, including all the numerical and structural limitations .

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Liao (US 10,788,648); Yamazaki (US 10,942,338); Lee (US 10,509,203); Tseng et al. (US 10,209,488); Tsai et al. (US 10,564,396); Chen et al. (US 10,247,911); Chen et al. (US 10,107,990); Hsu et al. (US 10,656,382); Jung et al. (US 9,423,593); Hsu et al. (US 8,908,288); Tsai et al. (US 8,649,113); Li (US 2021/0048639); Jung et al. (US 2020/0292790); Choi (US 2017/0123185); Hsu et al. (US 2015/0103225); Jeon et al. (US 10,088,652); Zhao et al. (US 11,016,269); Xiao et al. (US 2021/0124152); Li et al. (US 2021/0033823); Shi (CN 111025536) are cited as additional examples of 5-lens systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 9, 2022